Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, lines 1-2, recites “the at least one antenna is electrically connected with the at least one circuit board in a wireless manner or cable manner”.  The limitation “electrically connected” is generally understood as being “directly connected”.  Thus the antenna cannot be “electrically connected” in a wireless manner.  Clarification/correction is required.
	Claim 8, Examiner cannot determine what is meant by the limitation “the at least one circuit board use commonly the carrier” as recited in lines 1-2.  Clarification/correction required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 9,768,513 B2), hereinafter Lee.
Regarding claim 1, Lee (Figure 2c) teaches a holder for antennas comprising at least one circuit board 25; at least one carrier 220, disposed to a lateral side of the at least one circuit board, having at least one honeycomb structure; and at least one antenna 300a, disposed at the at least one carrier, electrically connected with the at least one circuit board (col 1 lines 59-61 and col 6 lines 31-35).
Regarding claim 2, as applied to claim 1, Lee (Figure 2c) teaches that the at least one carrier is shaped in a regular or irregular geometric configuration.
Regarding claim 3, as applied to claim 1, Lee (Figure 2c) teaches that the at least one carrier 220 is made of a conductive or non-conductive material.
Regarding claim 4, as applied to claim 1, Lee (Figure 2c) teaches that the at least one antenna 300a is mounted onto the at least one carrier by adhering, laser engraving or printing.
Regarding claim 5, as applied to claim 1, Lee (Figure 2c, col 6 lines 31-35) teaches that the at least one antenna is electrically connected with the at least one circuit board via a cable.
.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Lee teaches the claimed invention, as applied to claim 1, except explicitly mention a plurality of the at least one circuit board, wherein the two neighboring circuit boards are separated by a distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one circuit 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845